 In the Matter of GENERAL CHEMICAL DIVISION, ALLIED CHEMICAL ANDDYE CORPORATION, EMPLOYERandMARVIN EISEN, AN INDIVIDUAL,PETITIONERandLOCAL No. 128, OIL WORKERS INTERNATIONALUNION, CIO, UNIONCaseNo. 21-RD-48.-Decided November 16, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, a hearing was heldbefore a hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner asserts that the Union is no longer the bargainingrepresentative of the employees of the Employer as defined in Section9 (a) of the Act.The Union was certified on June 19, 1947, as exclusive bargainingrepresentative of the employees in the unit described below, followingan election held pursuant to a Stipulation for Certification on ConsentElection.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.2'Chairman Herzog and Members Houston and Gray.1Matter of General Chemical Company,Case No 21-R-3984.2We find without merit the Union's contention that its contract,originally due to expireon August 21, 1948, was extended for a period of 60 days,and is therefore a bar to anelection.In any event,the latest possible terminal date of the contract was less than 30days distant at the time of the hearing on September 28, 1948, and has now been reached.Matter of Clark Bros.Co , Inc., 66N.L R. B. 849.80 N. L. R. B., No. 70.817319-49-vol.80-22323 324DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All hourly paid employees at the Em-ployer's warehouse at 2433 East 8th Street, Los Angeles, California,excluding salaried shipping clerks, office and clerical employees, fore-men, guards, watchmen, professional employees, and supervisors.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement, todetermine whether or not they desire to be represented, for purposes ofcollective bargaining, by Local No. 128, Oil Workers InternationalUnion, CIO.